DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks [page 7], filed 01/15/2021, with respect to the drawings objection and the 112 (a) and (b) rejections have been fully considered and are persuasive.  The drawings objection and the 112 (a) and (b) rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6-9, 11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicant’s submission [Remarks, page 8] is found persuasive. The references of record do not teach or suggest the combination of first and second ferromagnetic structures disposed on outer ends of corresponding first and second strengthening magnets such that the first strengthening magnet is disposed between the first ferromagnetic structure and the center magnet, and the second strengthening magnet is disposed between the second ferromagnetic structure and the center magnet, wherein chamfered regions are disposed at interfaces between the center magnet and the first and second strengthening magnets, each chamfered region being formed of sloped surfaces in V-shapes where lowest ends of the sloped surfaces are positioned at interfaces between the center magnet and the first and second strengthening magnets [claim 1] … first and second side cylindrical ferromagnetic structures disposed on ends of the first and second magnets such that the first cylindrical magnet is disposed between the first side cylindrical ferromagnetic structure and the center cylindrical ferromagnetic structure, and the second cylindrical magnet is disposed between the second side cylindrical ferromagnetic structure and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837